138 Nev., Advance Opinion 1?
       IN THE SUPREME COURT OF THE STATE OF NEVADA


 BARRY JAMES RIVES, M.D.; AND                       No. 80271
 LAPAROSCOPIC SURGERY OF
 NEVADA, LLC,
 Appellants/Cross-Respondents,
 vs.
 TITINA FARRIS; AND PATRICK
                                                      MAR 3 1 2022
 FARRIS,
 Respondents/Cross-Appellants.

BARRY JAMES RIVES, M.D.; AND                        No. 81052
LAPAROSCOPIC SURGERY OF
NEVADA, LLC,
Appellants,
vs.
TITINA FARRIS: AND PATRICK
FARRIS,
Respondents.



           Consolidated appeals and a cross-appeal from a district court
judgment in a medical malpractice action and a post-judgment order
awarding attorney fees and costs. Eighth Judicial District Court, Clark
County; Joanna Kishner, Judge. -
           Reversed in part, vacated in part, and remanded.


Lemons, Grundy & Eisenberg and Robert L. Eisenberg, Reno,
for Appellants/Cross-Respondents.

Claggett & Sykes Law Firm and Micah S. Echols, Las Vegas; Hand &
Sullivan, LLC, and George F. Hand, Las Vegas; Bighorn Law and Kimball
J. Jones and Jacob G. Leavitt, Las Vegas,
for Respondents/Cross-Appellants.




                                                        24,-014191
BEFORE THE SUPREME COURT, EN BANC.


                                  OPINION

By the Court, CADISH, J.:
            Appellants appeal from a $6 million judgment, challenging
several evidentiary rulings they claim warrant reversal and remand for a
new trial. Respondents assert that because appellants did not move for a
new trial in district court, they waived the issues, such that their
assignments of error on appeal cannot provide the basis for a new trial.
Respondents fail to present a convincing argument that the procedural bars
they claim prohibit our review on the merits apply here. The plain language
of our jurisdictional rules confirms that appellants are not required to file a
motion for a new trial in district court to preserve their ability to request a
new trial on appeal. As to the merits of appellants claims, we conclude that
the district court abused its discretion by admitting evidence of another
medical malpractice case against appellant Barry James Rives, M.D., as
that evidence was not relevant for an admissible purpose, and any potential
relevance was substantially outweighed by the evidence's fairly obvious
prejudicial effect. As this evidentiary ruling was harmful, we reverse the
judgment, vacate the attorney fees and costs order, and remand for a new
trial.
                 FACTS AND PROCEDURAL HISTORY
            Respondent Titina Farris suffered from back pain with pain
and burning in her feet. She was diagnosed with uncontrolled diabetes
causing neuropathy. In 2014, Farris was referred to appellant Barry James
Rives, M.D., for swelling in her upper abdomen. Rives diagnosed Farris
with a hernia, which he surgically repaired on two occasions, first in 2014


                                      2
                             and second in 2015. During the second surgery, Rives noticed that part of
                             Ferris's colon was stuck in the mesh from the 2014 surgery. Rives freed the
                             colon from the mesh; however, he caused two small holes in the colon, which
                             he repaired with a stapling device. Farris had several problems following
                             the 2015 surgery, including sepsis. Although a CT scan on July 5 and an
                             x-ray on July 12 showed no signs of a leak in Farris's colon, a CT scan on
                             July 15 showed a leak, which another surgeon corrected. But Farris's sepsis
                             continued, and she eventually developed •drop foot in both feet, hindering
                             her ability to walk unassisted. Farris and her husband, respondent Patrick
                             Farris (collectively "respondents"), filed this medical malpractice • lawsuit
                             against Rives and appellant Laparoscopic Surgery of Nevada LLC
                             (collectively "appellants"), alleging that Rives fell below the standard of care
                             in performing the surgery and monitoring Farris after, that Laparoscopic
                             Surgery of Nevada LLC was vicariously liable for Rives's actions, and for
                             loss of consortium.
                                          In an unrelated matter, another patient, Vickie Center, sued
                             Rives for malpractice related to her hernia surgery, which took place five
                             months before Farris's surgery. The same defense firm represented Rives
                             in both the Farris and Center cases. In the Center case, Rives responded to
                             an interrogatory that asked him to provide information concerning other
                             lawsuits in which he was involved. One month later, Rives responded to a
                             similar interrogatory request in the Farris ease, and his attorney copied the
                             interrogatory responses from the Center case without adding - the Center
                             case to the list of other suits.                      •




                                          Respondents counsel deposed Rives. At the deposition, counsel
                             asked questions regarding the other cases Rives disclosed •in• his
                             interrogatory response. Rives's responses did not mention the Center case,

SUPREME COURT
        Of
     NEVADA


(0) I947A
                                                                   3
            • -171,-   ; •
but defense counsel interjected with information about that case. Rives was
then asked several questions regarding the Center case, and respondents'
counsel discussed the Center case with Center's counsel "weeks to months
before the trial in" the Center case started.
            Before the trial in this matter, respondents filed a pretrial
motion for sanctions, contending that Rives intentionally concealed the
Center case. Respondents asserted that they "had no reasonable
oppOrtunity to further• investigate this critical• and admissible information"
and requested that the district court strike appellants answer. Appellants
opposed, arguing that the omission • was accidental and there was no
prejudice to respondents. They also argued that the Center case waS not
admissible, as it was irrelevant, unduly prejudicial, misleading to the jury,
and improper character evidence.
            The district court held an evidentiary hearing on the motion, at
which Rives testified that he relied on his counsel to prepare the
interrogatory responses in the Farris case and conceded that he did not read
them. The district court concluded that Rives "relied on counser to prepare
the interrogatory responses and, thus, had "an intent not to read the
interrogatories," which the court considered "intentional conduct"
warranting an adverse-inference instruction.' While the district court


      'Ultimately, the district court read the following adverse-inference
instruction before the opening statements and-at the end of trial:

                  Members of the jury, Dr. Barry Rives •was
            sued in a medical malpractice case in case Vickie
            Center v. Barry James Rives, M.D., et al. Dr. Barry
            Rives was asked about the Vickie Center case under
            oath, and he did not disclose the case in his
            interrogatories or at his deposition. You may infer



                                      4
                                                          -•                     :
                                                               -
                                                                   71.:i;   w•
                      permitted respondents to introduce evidence of the Center case, it did not
                      make an express ruling on its admissibility until trial.
                                      At trial, respondents mentioned the Center case roughly 180
                      times in front of the jury. Appellants objected several times, on various
                      grounds, including that the evidence was irrelevant and that the danger of
                      unfair prejudice, confusion of the issues, or misleading the jury
                      substantially outweighed the probative value of the Center case. While the
                      district court sustained some objections, it often allowed respondents to
                      point to the Center case in making arguments or questioning witnesses.
                      Respondents used the Center case to imply that Rives should have known
                      his behavior was negligent and hinted that Rives had a propensity to
                      commit malpractice. Respondents elicited that Vickie Center lost her legs
                      because of Rives's actions. The district court allowed an extended
                      examination of Rives regarding whether he informed Center's counsel of the
                      specifics of the Farris case a nd the extent of Vickie Center's similar injuries.
                      Respondents also mentioned the Center case in their closing argument.
                                      The jury returned its verdict, concluding that Rives negligently
                      treated Farris, causing her injuries, and awarding respondents
                      $13,640,479.90 in total damages. The district court reduced the jury's
                      award of noneconomic damages to $350,000 pursuant to NRS 41A.035 and
                      entered a judgment for a total of $6,367,805.52. The district court granted
                      in part respondents motion for attorney fees and costs, awarding


                                  that the failure to timely disclose evidence of a prior
                                  medical malpractice lawsuit against Dr. Barry
                                  Rives is unfavorable to him. You may infer that the
                                  evidence of the other medical malpractice lawsuit
                                  would be adverse to him in this lawsuit had he
                                  disclosed it. This instruction is given pursuant to a
                                  prior [c]ourt ruling.
SUPREME COURT
        OF
     NEVADA


(0) 1947A   096#12.
                                                               5

                         th7W177• •                .4,
                  $821,468.66 consistent with NRCP 68 and NRS 7.095, or alternatively, as a
                  sanction for Rives's discovery behavior. Appellants appeal from the
                  judgment and the attorney fees and costs award, while respondents cross-
                  appeal from the judgment to contest the district court's application of NRS
                  41A.035.
                                                  DISCUSSION
                  Appellants did not waive their right to seek reversal and remand for a new
                  trial on appeal by not filing a motion for a new trial in district court
                              Appellants assert that the district court committed evidentiary
                  errors warranting reversal and remand for a new trial. Respondents argue
                  that by failing to file a motion for a new trial in district court, appellants
                  waived their ability to request a new trial on appeal. Respondents contend
                  that the failure to seek a new trial in district court deprives the court of the
                  chance to consider and correct any errors and prevents this court from
                  "conduct[ing] a proper review of whether the [d]istrict [c]ourt properly or
                  improperly granted a new trial because there is no appealable order to
                  review." They further argue that appellants "ask this Court to review, in
                  the first instance, their arguments for a new trial, which contain factual
                  issues and would convert this Court into a factfinder." We disagree.2




                                on Rust v. Clark County School District, 103 Nev. 686, 747
                        2 Re1ying
                  P.2d 1380 (1987), respondents also argue that we lack jurisdiction to
                  consider appellants challenges to the district court's oral evidentiary
                  rulings made at trial. In Rust, we held the following:

                              An oral pronouncement of judgment is not valid for
                              any purpose. therefore, only a written judgment
                              has any effect, and only a written judgment rnay be
                              appealed. The district court's oral pronouncement
                              from the bench, the clerk's minute order, and even
SUPREME COURT
      OF
    NEVADA

                                                        6
(01 1947A 4401.
            While we have not explicitly addressed whether a party must
both object to trial rulings and file a motion for a new trial to preserve the
party's ability to request a new trial on appeal, the plain language of our
jurisdictional rule and the preserved error rule make it clear that a party is
not required to file a motion for a new trial to preserve the party's ability to
request such a remedy on appeal for harmful error to which the party
objected. First, NRAP 3A(a) expressly provides that "[a] party who is
aggrieved by an appealable judgment or order may appeal from that
judgnient or order, .with or without first moving for a new trial." The rule
thus contemplates this very situation. SeCond, it is well-established that a
timely objection alone is sufficient to raise and preserve an issue for
appellate review. See Thomas v. Hardwick, 126 Nev. 142, 155, 231 P.3d
1111, 1120 (2010) (concluding that when a trial court properly declines to



            an unfiled written order are ineffective for any
            purpose •and cannot be appealed.
Id. at 689, 747 P.2d at 1382 (internal citations omitted).. However. Rust
dealt with a premature notice of appeal filed prior to the district court
entering a written, final judgment and is plainly inapplicable here; where
appellants are appealing from a final, written judgment. Cf. Consol.
Generator-Nev., Inc. v. Cummins Engine Co., 114 Nev. 1304, 1312, 971 P.2d
1251, 1256 •(1998) (explaining that this court will review interlocutory
decisions that "are not independently appealable" in an appeal from a final
judgment). Moreover, NRS 47.040 provides both the authority and
framework for addressing alleged error in evidentiary rulings, depending
on whether a party preserved error through objection, as we have
recognized in various cases. See, e.g., Rimer v. State, 131 Nev. 307, 332, 351
P.3d 697, 715 (2015) (explaining that a party preserves a claim of error by
objecting and stating the grounds for the objection at trial); In re
128 Nev. 462, 468-69, 283 P.3d 842, 846-47 (2012) (observing that the scope
of review depends on whether a party preserved error by objecting to the
admission of evidence). Thus, we have the ability to review appellants'
evidentiary challenges, and nothing in Rust precludes our review.
                      give a definitive ruling on a pretrial 'notion, the contemporaneous objection
                      rule requires the party to object at trial in order to preserve its argument
                      on appeal); Landmark Hotel & Casino, Inc. v. Moore, 104 Nev. 297, 299, 757
                      P.2d 361, 362 (1988) ([F]ailure to object to a ruling or order of the court
                      results in waiver of the objection and such objection may not be considered
                      on appeal."); see also NRS 47.040(1)(a) (requiring "a timely objection or
                      motion to strike . . . stating the specific ground of objection" to preserve the
                      issue for appeal); cf. ln re J.D.N., 128 Nev. 462, 468, 283 P.3d 842, 846
                      (2012) (explaining that a party preserves a claim of error by objecting and
                      stating the grounds for the objection at trial). Taken together, these
                      authorities make clear that a party need not file a motion for a new trial to
                      raise a preserved issue on appeal or request a new trial as a remedy for
                      alleged errors below. Such a holding is consistent with both the federal
                      approach and our past decisions considering a preserved error without the
                      appellant having moved for a new trial below.3 See, e.g., Richardson v.
                      Oldham, 12 F.3c11373, 1377 (5th Cir. 1994) ("Filing a Rule 59 motion is not
                      a prerequisite to taking an appeal . . . ."); Floyd v. Laws, 929 F.2d 1390,
                      1400-01 (9th Cir. 1991) (A question raised and ruled upon need not be
                      raised again on a motion for a new trial to preserve it for review."):



                              3While NRAP 3A(a) does not require a party move for a new trial prior
                      to bringing an appeal, we note that there are several practical benefits to
                      doing so. First, it allows the district court to correct alleged errors, which
                      allows for the prompt resolution of a case without potentially unnecessary
                      appellate litigation. Second, it develops a better record for appellate review
                      as the parties crystalize their arguments while giving the district court an
                      opportunity to fully articulate the reasoning for its evidentiary rulings.
                      Thus, while not required, moving for a new trial prior to pursuing an appeal
                      provides distinct benefits that litigants should consider prior to bringing an
                      appeal.
SUPREME COURT
        OF
     NEVADA


(C)1 I947A   .1Srso
                                                            8
                       rjea
                     LaBarbera v. Wynn Las Vegas, LLC, 134 Nev. 393, 398, 422 P.3d 138 142
                     (2018) (concluding the district court abused its discretion by excluding
                     certain pieces of evidence and remanding for a new trial without mentioning
                     whether the appellant filed a motion for a new trial before pursuing the
                     appeal).
                                  Respondents contrary arguments are not persuasive, as the
                     Nevada cases on which they rely are either inapposite or distinguishable.
                     Neither Old Aztec Mine, Inc. u. Brown, 97 Nev. 49, 623 P.2d 981 (1981); nor
                     Schuck u. Signature Flight Support of Nevada, Inc., 126 Nev. 434, 245 P.3d
                     542 (2010), require a motion for a new trial as a prerequisite to filing an
                     appeal regarding an otherwise preserved error. In Old Aztec, this court
                     declined to consider the appellant's argument regarding its counterclaim
                     because it failed "to direct the trial court's attention to its asserted omission
                     to mention the counterclaim expressly in its judgment." 97 Nev. at 52-53,
                     623 P.2d at 983-84. It thus determined that the waiver doctrine rendered
                     the claim of unpreserved error unreviewable. In Schuck, the appellant
                     challenged summary judgment by raising several new legal arguments,
                     which this court refused to consider for the first time on appeal. 126 Nev.
                     at 436-38, 245 P.3d at 544-45. Neither case addressed whether a motion for
                     a new trial is required to preserve a claim of error for appellate review.
                     Further, the cases from other jurisdictions to which respondents point are
                     factually dissimilar in that the appellants either failed to preserve their
                     appellate arguments with timely objections at trial or the jurisdictions,
                     unlike Nevada, have procedural rules requiring a new trial motion before
                     appealing.   See, e.g., State v. Davis, 250 P.2d 548', 549 (Wash. 1952)
                     (concluding that the appellant, who failed to object at the time the
                     prejudicial conduct occurred or to preserve the issue raised on appeal in any

SUPREME COURT
     OF
     NEVADA


(01 1947A   406Dia
                                                            9
                      way, waived his argument. while observing that a new trial motion gives
                      "the trial court an opportunity to pass upon questions not before submitted
                      for its ruline without addressing whether the appellant would be required
                      to seek a new trial if he had objected to the prejudicial conduct during trial);
                      Spotts v. Spotts, 55 S.W.2d 977, 980 (Mo. 1932) (applying a Missouri statute
                      in concluding that appellant must object and file a new trial motion to
                      preserve a "writ of erroe challenge to a jury verdict). Accordingly,
                      appellants did not need to move for a new trial below to raise preserved
                      issues on appeal or to request a new trial as an appellate remedy for those
                      alleged errors.4
                      The district court abused its discretion by allowing evidence of the Center
                      malpractice case, and the error is not harmless
                                  Appellants argue that the district court abused its discretion in
                      admitting evidence of the Center case because that evidence is irrelevant,
                      since an unrelated, prior medical malpractice suit does not address whether
                      Rives's conduct in this specific case fell below the applicable standard of
                      care. They further contend that the Center case evidence, even if relevant,



                            4R.espondents' remaining arguments on this issue are without merit.
                      They conflate the abuse-of-discretion standard of review •that applies to an
                      order granting or denying a motion for a new trial with the appellate
                      remedy of a new trial for harmful error. See NRCP 61 (addressing
                      correction of errors that affect the party's substantial rights at all stages of
                      the proceeding). Although they point out that there is no "order to review,"
                      appellants did not file a motion for a new trial, and thus, this court is not
                      tasked with determining whether the district court abused its discretion by
                      denying a motion for a new trial. Instead, appellants seek our review in
                      evaluating whether the district court erred by admitting or excluding
                      several pieces of evidence and whether those errors, preserved by timely
                      objections, are harmful. Similarly, respondents argument that appellants
                      seek to "convert this Court into a factfindee is misplaced, as this court is
                      merely conducting routine error analysis of several evidentiary rulings.
SUPREME COURT
        OF
     NEVADA


(0) 1047A    aire4m
                                                            10
                                                             •
                                                 .                  • ;:;:_+.   a4.5.ta   •;"". •   •   •   ,
is inadmissible because the danger of unfair prejudice, confusing the issues,
or misleading the jury substantially outweighs its probative value. We
agree.
            Generally, relevant evidence is admissible, while •irrelevant
evidence is not admissible. NRS 48.025. Evidence is relevant if it "ha[s]
any tendency to make the existence of any fact . . . of consequence . . . more
or less probable than it would be without the evidence." NRS 48.015.
However, relevant "evidence is not admissible if its probative value is
substantially outweighed by the danger of unfair prejudice, of confusion of
the issues or of misleading the jury." NRS 48.035(1). While evidence of a
doctor's other acts is inadmissible to show propensity, such evidence
"may.. . . be admissible for other purposes," such as to show "absence of
mistake or accident." NRS 48.045(2).
            Reviewing for an abuse of discretion, Hansen v. Universal
Health Servs. of Nev., Inc., 115 Nev. 24, 27, 974 P.2d 1158, 1160 (1999), we
conclude that respondents did not present evidence regarding the Center
case for an admissible, relevant purpose, and thus it should have been
excluded. While respondents argue that the case is relevant to establish
that Rives's actions would cause foreseeable harm, the fact that Rives was
sued or acted inconsistently with the standard of care in a prior case does
not make it more or less probable that he acted below the standard of care
in this case. See Stottlernyer v. Ghramm, 597 S.E.2d 191, 194 (Va. 2004)
(affirming district court's exclusion of evidence of the doctor-defendant's
past medical malpractice • suits because lelvidence that a defendant was
negligent on a prior occasion simply has no relevance or bearing upon
whether the defendant was negligent during the occasion that is the subject
of the litigation"); cf. Mitchell v. Eighth Judicial Dist. Court, 131 Nev. 163,



                                      11
174-75, 359 P.3d 1096, 1103-04 (2015) ("Of legal consequence to a medical
malpractice claim is whether the practitioner's conduct fell below the
standard of care, not why. Put another way, [plaintiff] wins if she shows
that [the practitioner's] misadministration of the anesthetic fell below the
standard of care and caused [the victim's] injuries; legally, [the
practitioner's] diminished capacity doesn't matter." (emphases and citation
omitted)). Thus, the alleged foreseeability of the harm is not relevant in
this kind of case, aside from the establishment of the standard of care
through experts. See Rees v. Roderiques, 101 Nev. 302, 304, 701 P.2d 1017,
1019 (1985) ("The standard of care to be applied in a medical malpractice
case is to be established by the testimony of expert witnesses with
knowledge of the prevailing standards.").
            Even if the Center case evidence had been offered for an
admissible purpose, we conclude the district court abused its discretion in
admitting the evidence and allowing it to be presented so extensively
because the danger of unfair prejudice, confusing the issues, or misleading
the jury substantially outweighed the probative value of that evidence. The
Center case is somewhat factually similar to this case, but it arises from a
different surgery on a different patient on a different day with different
consequences. Introduction of such evidence injects a collateral matter into
appellants trial that would likely confuse the jury. See Hansen, 115 Nev.
at 27-28, 974 P.2d at 1160 (affirming a district court's exclusion of a •report
containing brief descriptions of medical complications experienced by the
doctor-defendant's patients who underwent the same surgery as the
plaintiff because "injecting these other cases into [the plaintiffs] trial would
prolong the trial, confuse the issues and divert the jury from [the plaintiffs]
case to collateral mattere); see also Kunnanz v. Edge, 515 N.W.2d 1.67, 171



                                      12
(N.D. 1994) ("The purpose of [plaintiffs] proffered evidence was to show that
[defendant] was negligent in treating [a third party]. However, that
evidence was not admissible to show that [defendant] was negligent in
treating [plaintiff], and its introduction would have injected a collateral
matter into this trial and confused the jury."). Further, in addressing
whether appellants should be sanctioned for intentional concealment of the
Center case, respondents acknowledged that they thought the case was
useful to show propensity when •they stated that appellants "didn't want us
to know what [Rives] knew, what his knowledge level was. [Appellants]
didn't want us to know that he had gone through this exact same thing, had
the same opportunity to make good decisions and protect this patient but
failed to do so." Nevada law precludes admitting evidence for propensity
purposes.5 NRS 48.045(2) (prohibiting use of other wrongs or acts to prove
a person's character or to show •the•person acted in conformity therewith);
Bongiovi v Sullivan, 122 Nev. 556, 574, 138 P.3d 433, 447 (2006) (holding
that prior bad-acts evidence is inadmissible to prove propensity); see also
Bair v. Callahan, 664 F.3d 1225, 1229 (8th Cir. 2012) (concluding that
evidence of prior malpractice is inadmissible under Federal Rule of
Evidence (FRE) 404, which prohibits evidence of a person's character to
prove that on a particular occasion the person acted in accordance
therewith, because it allows the jury to infer the doctor has a propensity for



      5This opinion does not concern the exception to this rule in NRS
48.045(3), which "permits the di-strict court to admit evidence of a separate
sexual offense for purposes of proving propensity in a sexual offense
prosecution" so long as that evidence is relevant, proven by a preponderance
of the evidence, and the danger of unfair prejudice does not substantially
outweigh the probative value of the evidence. Franks v. State, 135 Nev. 1,
2, 432 P.3d 752, 754 (2019).


                                          13
              •
                      •;t    4    t   ,
                 negligence); Lai v. Sagle, 818 A.2d 237, 247 (Md. 2003) ([S]imilar acts of
                 prior malpractice litigation should be excluded to prevent a jury from
                 concluding that a doctor has a propensity to commit medical malpractice.").
                             Respondents arguments to the contrary are unpersuasive.
                 First, they argue "that bias is a relevant inquiry into the Center case" but
                 fail to explain--here or below—how a prior medical malpractice case shows
                 that the doctor-defendant is biased. Thus, we need not consider this
                 argument. See Edwards v. Emperor's Garden Rest., 122 Nev. 317, 330 n.38,
                 130 P.3d 1280, 1288 n.38 (2006) (explaining that this court will not consider
                 claims unsupported by cogent argument and relevant authority). Second,
                 they argue that the Center case is admissible under NRS 48.045(2) as modus
                 operandi evidence. However, modus operandi is a narrow exception
                 typically applied in criminal cases when there is a question regarding the
                 defendant's identity and a defendant has committed prior offenses in the
                 same unique way that would establish he is the offender in the present case.
                 See Rosky v. State, 121 Nev. 184, 197, 111 P.3d 690, 698 (2005) (holding that
                 the district court abused its discretion by admitting evidence of the
                 defendant's prior bad acts as modus operandi evidence because the
                 defendant's identity was not at issue during the trial). Here, it appears
                 respondents argue that the modus operandi exception applies to show
                 Rives's negligent surgical techniques, which is an inadmissible propensity
                 use of the evidence, as it encourages the jury to infer from Rives's prior act
                 that Rives has a propensity to commit medical malpractice; clearly, there
                 was no question about Rives's identity here.6


                      6At  oral argument before this court, respondents asserted that the
                 evidence of the Center case was admissible for impeachment purposes. But
                 we need not consider this argument, as it was raised for the first time at
SUPREME COURT
     OF
   NEVADA


(1) 1947A Oa).
                                                      14
            Further, respondents arguments to the contrary
notwithstanding, the Center case evidence is not admissible to show
knowledge. The knowledge exception is typically applied to refute, among
other things, a defendant's claim that he was unaware of the illegality of
his conduct, not that he was aware his professional actions were negligent
on an earlier occasion, and thus, he knew he could potentially injure another
party in rendering similar professional services. See, e.g., Fields v. State,
125 Nev. 785, 792, 220 P.3d 709, 714 (2009) (explaining that a defendant's
"knowing participation in prior bad acts with" coconspirators may be used
to refute the defendant's claim that he was an unwitting or innocent
bystander to the crime); Cirillo v. State, 96 Nev. 489, 492, 611 P.2d 1093,
1095 (1980) (concluding that "evidence of previous instances of [drug]
possession may be used to show the defendant's knowledge of the controlled
nature of a substance, when such knowledge is an element of the offense
charged"); see also United States v. Vo, 413 F.3d 1010, 1019 (9th Cir. 2005)
(concluding that the defendant's prior conviction for drug trafficking was
admissible under FRE 404(b) because it "was evidence of his knowledge of
drug trafficking and distribution in generar and "tended to show that [the
defendant] was familiar with distribution of illegal drugs and that his
actions in this case were not an accident or a mistake"). Moreover, other
jurisdictions that addressed this issue have concluded that prior medical



oral argument. See State ex rel. Dein of Highways v. Pinson, 65 Nev. 510,
530, 199 P.2d 631, 641 (1948) ("The parties, in oral arguments, are confined
to issues or matters properly before the court. and we can consider nothing
else . . . ."). Even if we consider this argument, however, the numerous
times respondents mentioned the Center case and the scope of what was
mentioned far exceeded what would have been permissible for impeachment
purposes.


                                           15
                          •   ,   -41.4.
                     malpractice suits do not fall within the knowledge exception, and we find
                     their reasoning persuasive. See, e.g., Bair, 664 F.3d at 1229 (rejecting the
                     appellant's argument that the doctor's past treatment of other patients is
                     admissible to show the doctor did not know how to properly carry out the
                     surgery because that "is not the kind of 'knowledge Rule 404(b)
                     contemplates," as the doctor "had the knowledge to perform the surgery"
                     due to his training and the appellant's evidence allows the jury to infer the
                     defendant "had a propensity to commit malpraCtice" (internal • quotation
                     marks omitted)).
                                 Because the Center case was mentioned over 180 times during
                     trial, including details of how the patient went septic and her legs were
                     amputated, similar to—but worse than—the injuries suffered by Farris, the
                     error in admitting it was not harmless. Rather, the evidence had no
                     probative value, drew the jury's attention to a collateral matter, and likely
                     led to the jury drawing improper conclusions about Rives's propensity to
                     commit malpractice, unfairly prejudicing him.7 See Bongiovi, 122 Nev. at


                           7Whi1e   the district court may have correctly determined that RiveS's
                     discovery behavior warranted sanctions, it nonetheless abused its
                     discretion by giving an adverse-inference instruction. See Bass-Davis v.
                      Davis, 122 Nev. 442, 447-48, 134 P.3d 103, 106 (2006) (reviewing a district
                     court's decision to give an adverse-inference instruction for an abuse of
                     discretion). As discussed above, the Center case evidence was inadmissible,
                     and a district court may not admit •otherwise inadmissible evidence as a
                     discovery sanction. See NRS 48.025(2) (Evidence which is not relevant is
                     not admissible."); NRS 48.035(1) (providing that otherwise relevant
                     evidence is not admissible if the danger of unfair prejudice substantially
                     outweighs the evidence's probative value). Further. an adverse inference
                     instruction is appropriate when evidence is lost or. destroyed. See Bass-
                     Davis, 122 Nev. at 448-49, 134 P.3d at 106-07. Here: the evidence was not
                     lost or destroyed, and Farris presented details regarding the Center case at
                     trial. Accordingly, the adverse inference instruction was improper.
SUPREME COURT
        OF
     NEVADA


(01 I947A    4,10M
                                                         16
                   575, 138 P.3d at 447 (explaining that evidence is inadmissible if the danger
                   of unfair prejudice substantially outweighs the evidence's probative value).
                   Thus, we reverse the district court's judgment and remand for a new tria1.8
                   See Khoury v. Seastrand, 132 Nev. 520, 539, 377 P.3d 81, 94 (2016)
                   (concluding that an error is prejudicial, and thus reversible, when it affects
                   the party's substantial rights).
                                                  CONCLUSION
                               An appellant who made an evidentiary objection during trial
                   need not move for a new trial in the district court before filing an appeal to
                   preserve the appellate rem.edy of reversal and remand for a new trial.
                   Further, an appellate court has jurisdiction to review a district court's oral
                   evidentiary rulings made during the course of trial on appeal from a final
                   judgment. Additionally, evidence of a doctor's prior medical malpractice
                   suits is generally not relevant to whether the doctor met the standard of
                   care in the current malpractice lawsuit. On this record, we conclude the
                   district court abused its discretion by admitting evidence of the Center case
                   and that the error was not harmless due to the evidence's tendency to
                   encourage the jury to reach an improper propensity conclusion, as wéll as
                   to cause unfair prejudice to Rives due to the severe injuries suffered by that




                        81n light of our conclusion, we need not address appellants remaining
                   arguments. Similarly, we vacate the district court's order awarding
                   attorney fees and costs. As we are remanding for a new trial, the cross-
                   appeal regarding the district court's reduction of the noneconomic damages
                   awarded is similarly moot.
SUPREME COURT
        OF
     NEVADA


(0) 1947A    4E*
                                                        17
                                            •
                    patient. Accordingly, we reverse the district court's judgment, vacate the
                    corresponding fees and costs order, and remand for a new trial.




                                                                                      J.
                                                        Cadish

                    We concur:




                    Parraguirre




                    Hardesty



                         AQ                        J.
                    Stiglich


                                                   J.
                    Silver




                    Pickering
                               Poe.               J.




                                                    .
                    Herndon




SUPREME COURT
       Of
    NEVADA
                                                         18
(0) 1947A .41/p),